DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/12/2020, 7/30, 2021, and 03/29/2022 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-20 are pending. Claims 1, 10, and 14 are the independent claims.  
Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 16 states “disable all analysis programs other than the anomaly detection program” and this limitation is unclear thus indefinite. What programs are considered “analysis” and what are not? Is vehicle control considered analysis, since the vehicle can be controlled? Further, what does disabled mean, does this mean it must be turned off if it was on, or if it was already off, not used? As currently presented, claim 16 fails to clearly recite the metes and bounds of the claims and in thus indefinite. The Office is going to interpret any exclusion of programs, as reading on this claim. Appropriate action is required.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites collecting, determining, transmitting, receiving, and notifying.
The limitations of collecting, determining, transmitting, receiving, and notifying, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computing device” language, “collecting, determining, transmitting, receiving, and notifying” in the context of this claim encompasses the user manually steps of notifying based on calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform the collecting, determining, transmitting, receiving, and notifying steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of collecting, determining, transmitting, receiving, and notifying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the collecting, determining, transmitting, receiving, and notifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 2-9 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 1.
Claims 10-13 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites collecting, corelating, and updating.
The limitations of collecting, corelating, and updating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computing device” language, “collecting, corelating, and updating” in the context of this claim encompasses the user manually steps of notifying based on calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform the collecting, corelating, and updating steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of collecting, corelating, and updating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the collecting, corelating, and updating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 11-13 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 10.
Claims 14-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites detect and diagnose.
The limitations of detect and diagnose, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing device” language, “detect and diagnose” in the context of this claim encompasses the user manually steps of notifying based on calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform the detect and diagnose steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of detect and diagnose) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the detect and diagnose steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 15-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 14.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the test script. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
                        Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cooper et al. (United States Patent Publication 2014/0129154).
With respect to Claim 1: Cooper discloses “A method of monitoring a track using a train comprising a plurality of train cars” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“the method comprising: collecting first sensor data corresponding to a track location by a first sensor network on a first train car” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“based on the first sensor data, identifying a potential track anomaly at the track location by a first diagnostics system on the first train car” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“transmitting a message describing the anomaly from the first diagnostics system to diagnostics systems located on one or more other train cars included in the train” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“wherein the message comprises an indication of the track location” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“receiving the message by a second diagnostics system on a second train car located behind the first train with respect to the train's direction of travel” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18];
“determining, by the second diagnostics system, a time at which the second train car will be passing over track location” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“at the determined time, collecting second sensor data at the track location by a second sensor network on the second train car” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“and if the track anomaly is present in both the first sensor data and the second sensor data at the track location” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“notifying a train control system of the track anomaly” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18].
With respect to Claim 2: Cooper discloses “The method of claim 1, further comprising: prior to collecting the second sensor data and in response to receiving the message, increasing sampling speed of the second sensor network on the second train car” [Cooper, ¶ 0035-0053, 0065, 0084, 0114, and 0137-0148].
With respect to Claim 3: Cooper discloses “The method of claim 1, further comprising: prior to collecting the second sensor data and in response to receiving the message, enabling one or more data collection algorithms with functionality related to detection of the anomaly” [Cooper, ¶ 0035-0053, 0065, 0084, 0114, and 0137-0148].
With respect to Claim 4: Cooper discloses “The method of claim 1, further comprising: prior to collecting the second sensor data and in response to receiving the message, disabling one or more data collection algorithms with functionality unrelated to detection of the anomaly” [Cooper, ¶ 0035-0053, 0065, 0084, 0114, and 0137-0148].
With respect to Claim 5: Cooper discloses “The method of claim 1, further comprising: determining the track location based on a Global Positioning System (GPS) signal received by the first diagnostics system on the first train car” [Cooper, ¶ 0070].
With respect to Claim 6: Cooper discloses “The method of claim 1, further comprising: reading one or more location markings on the track; and determining the track location based on the one or more location markings” [Cooper, ¶ 0070].
With respect to Claim 7: Cooper discloses “The method of claim 1, further comprising: sending, by the train control system, a notification of the track anomaly to at least one system external to the train” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18].
With respect to Claim 8: Cooper discloses “The method of claim 1, further comprising: updating, by the train control system, a map of the track to indicate the track anomaly at the track location” [Cooper, ¶ 0069-0077, 0106-0108,  and 0125-0126].
With respect to Claim 9: Cooper discloses “The method of claim 1, further comprising: sending, by the train control system, the map of the track to at least one system external to the train” [Cooper, ¶ 0069-0076, 0106-0108,  and 0125-0126].
With respect to Claim 10-13 all limitations have been examined with respect to the method in claims 1-9. The method taught/disclosed in claims 10-13 can clearly perform as the method of claims 1-9. Therefore claims 10-13 are rejected under the same rationale.
With respect to Claim 14: Cooper discloses “A system for diagnosing anomalies during operations of a train” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“the system comprising: a plurality of bogie diagnostics computer systems distributed among a plurality of train cars included in the train, wherein the bogie diagnostics computer system at each train car comprises: one or more processors, a bogie interface configured to collect sensor data from each bogie coupled to the train car according to a sampling rate, a plurality of analysis programs executable by the processors” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“wherein (i) the analysis programs comprise an anomaly detection program and one or more other programs and (ii) the anomaly detection program is configured to detect track anomalies based on the sensor data collected by the bogie interface” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“a diagnostics program executable by the processors and configured to control operation of the analysis programs” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“a communication network connecting the plurality of bogie diagnostics computer systems” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18].
With respect to Claim 15: Cooper discloses “The system of claim 14, wherein the diagnostics program is configured to increase the sampling rate of the anomaly detection program in response to receiving an anomaly detection message from at least one other bogie diagnostics computer system” [Cooper, ¶ 0035-0053, 0065, 0084, 0114, and 0137-0148].
With respect to Claim 16: Cooper discloses “The system of claim 14, wherein, in response to receiving an anomaly detection message from at least one other bogie diagnostics computer system, the diagnostics program is further configured to disable all analysis programs other than the anomaly detection program” [Cooper, ¶ 0035-0053, 0065, 0084, 0114, and 0137-0148].
With respect to Claim 17: Cooper discloses “The system of claim 14, wherein, in response to detecting the track anomalies, the anomaly detection program is configured to transmit an anomaly detection message to each bogie diagnostics computer system in the train” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18].
With respect to Claim 18: Cooper discloses “The system of claim 17, wherein the anomaly detection message is transmitted as a broadcast message” [Cooper, ¶ 0007-0012, 0035-0053, 0076, 0126,  0131-0145 and Figures 4 and 18].
With respect to Claim 19: Cooper discloses “The system of claim 17, wherein the anomaly detection message is transmitted as a multicast message” [Cooper, ¶ 0007-0012, 0035-0053, 0076, 0126,  0131-0145 and Figures 4 and 18].
With respect to Claim 20: Cooper discloses “The system of claim 14, further comprising: a train control system configured to (i) receive an anomaly detection message from the bogie diagnostics computer system, (ii) receive an anomaly confirmation message from a second bogie diagnostics computer system confirming the track anomalies, and (iii) in response to receiving the anomaly confirmation message, sending a notification of the track anomalies to at least one system external to the train” [Cooper, ¶ 0007-0012, 0035-0053, 0076, 0126,  0131-0145 and Figures 4 and 18].
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669